DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 07/20/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the projection tool, in claim 16; and the curved resection slot, in claim 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21/I.4, the recitation of “second portion that extends” should read as “second portion .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 17, the recitations directed the “resection slot being curved” have no support in the original disclosure, wherein the resection slot “116” is shown in i.e. Fig.3B as being not curved. Applicant may provide explicit support from the original disclosure supporting such limitation or amend the claim omitting the newly introduced subject matter to overcome this rejection.
For the sake of examination, the “slot” in claim 17 is interpreted as referring to a slot “130” in the second portion, shown in Fig.3A.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 29 - 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, the recitation of “a saddle on a neck of the bone” makes the claim unclear and vague as for not specifying if the saddle and neck in claim 29 refer to that in claim 21 or to different ones, clarification is requested.
For the sake of examination, the saddle and neck in claim 29 are interpreted as referring to those in claim 21.
In claim 16, the recitations of “a projection tool” and “a referencing tool” makes the claim unclear and vague, as for not specifying the structural correlation between the tools, clarification is requested.
For the sake of examination, the preceding tools are interpreted as referring to portions of a same tool.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
In claim 16, the recitation of “a referencing tool that is non-circular in cross-section at a portion that engages the saddle portion” is understood as requiring the saddle to be part of the system, and therefore encompassing a human organism in the claimed subject matter.
The office recommends using transition “configured to” between components of the system and the human organism to exclude human organism from the claim and overcome this rejection, i.e. “a referencing tool that is non-circular in cross-section at a portion configured to engage .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 17 – 19, 21 – 25, 27 and 32 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beverland et al. (US Pub. 2021/0259705 A1).
First Interpretation:
Claim 13, Beverland discloses an orthopedic system [abstract, Figs. 1 – 5] comprising: 
a positioning device [at least a portion of 10] having a ring portion [defined by at least a portion by 6] and a second portion [defined by at least a portion by 2], wherein the second portion extends outward of the ring portion [Figs.3B or 5], and wherein the ring portion defines an aperture configured to seat on a head of a bone [by 66, Fig.3B and ¶74]; and 
a guide leg [defined by at least a portion by 34 and 35] defining a resection slot [defined by at least a portion by 36] configured to guide removal of the head of the bone by resecting a neck of the bone [¶80], wherein the guide leg is configured to couple to the second portion and is positionally adjustable relative to the second portion [¶85 and ¶101, wherein the guide leg is adjustable relative to the second portion] and the bone to reference a saddle of the neck of the bone for positioning the guide leg for performing the resection [the office is of the position that the system of Beverland exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed function, for the guide leg to be capable of being positioned relative to the bone to reference a saddle of the neck of the bone].  

    PNG
    media_image1.png
    550
    488
    media_image1.png
    Greyscale

Claim 17, Beverland discloses the limitations of claim 13, as above, and further, Beverland discloses (claim 17) wherein the second portion has an outer surface is curved along an extent outward of the ring portion [Fig.3B to Beverland, above, defined by an outer surface portion of at least one of the anterior and posterior faces 30], wherein the outer surface and a slot [defined by an elongated opening between anterior and posterior faces alone or in combination with slot 120 or slots 18] are curved to provide the second portion with a uniform width between the outer surface and the slot [Figs.3 and 4, i.e. uniform thickness of at least one of the faces 30], and wherein the guide leg is configured to couple to the second portion via a first projection that is received in the slot [projection 32 and/or 150].  
Second Interpretation:
Claim 13, Beverland discloses an orthopedic system [abstract, Figs. 1 – 5] comprising: 
a positioning device [at least a portion of 10] having a ring portion [defined by at least a portion by 6] and a second portion [defined by at least a portion by 16 and 26], wherein the second portion extends outward of the ring portion [Figs.3B or 5], and wherein the ring portion defines an aperture configured to seat on a head of a bone [by 66, Fig.3B and ¶74]; and 
a guide leg [defined by at least a portion by 2, 34 and 35] defining a resection slot [defined by at least a portion by 36] configured to guide removal of the head of the bone by resecting a neck of the bone [¶80], wherein the guide leg is configured to couple to the second portion and is positionally adjustable relative to the second portion [¶95, wherein the guide leg is adjustable relative to the second portion] and the bone to reference a saddle of the neck of the bone for positioning the guide leg for performing the resection [the office is of the position that the system of Beverland exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed function, for the guide leg to be capable of being positioned relative to the bone to reference a saddle of the neck of the bone].  
Claims 18 – 19, Beverland discloses the limitations of claim 13, as above, and further, Beverland discloses (claim 18) wherein the guide leg further defines a slot [12] spaced from the resection slot [being spaced from slot 36], and further comprising a referencing tool [14 alone or in combination with 74 and/or 50, Fig.4] configured to be received in the slot of the guide leg [Fig.2], wherein the guide leg and referencing tool are moveable relative to one another via the slot [¶91], and wherein the referencing tool is configured to engage the saddle on the neck of the bone [Fig.2, wherein the referencing tool is capable of engaging the saddle on the neck of the bone, being substantially identical to the claimed referencing tool]; (claim 19) wherein movement of the guide leg relative to the referencing tool via the slot adjusts a length of resection guided by the resection slot to the neck of the bone [Fig.2 and ¶91, wherein movement of the guide leg relative to the referencing tool is capable of repositioning the resection slot relative to the bone to thereby adjust a length of resection guided by the resection slot].  
Claim 21, Beverland discloses an orthopedic system [abstract, Figs. 1 – 5] comprising: 
a positioning device [at least a portion of 10] having a ring portion [defined by at least a portion by at least one of rings 6] and a second portion [defined by at least a portion by 2], wherein the ring portion defines an aperture configured to allow the ring portion to seat on a head of a bone [by 66, Fig.3B and ¶74], and wherein the second portion that extends from the ring portion [Figs.3B or 5], wherein the second portion defines a slot that is curved along a first length [defined by an elongated opening between anterior and posterior faces alone or in combination with slot 120 or slots 18, Fig.3b to Beverland, above]; 
indicia along a portion of one or both of the ring portion and the second portion [defined by markings 25, 27, 122 and/or 124]; and 
a guide leg [defined by at least a portion by 34 and 35 alone or in combination with 74] defining a resection slot [defined by at least a portion by 36] configured to guide removal of the head of the bone by resecting a neck of the bone [¶80], wherein the guide leg is configured to couple to the second portion and is positionally adjustable relative to the second portion [¶85 and ¶101, wherein the guide leg is adjustable relative to the second portion] and the bone to reference a saddle of the neck of the bone for positioning the guide leg for performing the resection [the office is of the position that the system of Beverland exhibits substantially identical structure to that claimed, and therefore inherently capable of performing the claimed function, for the guide leg to be capable of being positioned relative to the bone to reference a saddle of the neck of the bone].  
Claims 22 – 24, Beverland discloses the limitations of claim 21, as above, and further, Beverland discloses (claim 22) wherein the second portion defines a first plurality of detents arranged along a first side of the slot for at least a portion of the first length [ at least portion of openings 18, i.e. along an anterior side] and defines a second plurality of detents arranged along a second side of the slot for at least the portion of the first length [openings 18, i.e. along a posterior side], wherein the second plurality of detents oppose and are generally aligned with the first plurality of detents across a width of the slot [¶85]; (claim 23) wherein the second portion has an outer surface that is curved along an extent outward of the ring portion [Fig.3B to Beverland, above, defined by an outer surface portion of at least one of the anterior and posterior faces 30], and wherein the outer surface and the slot provide the second portion with a uniform width between the outer surface and the slot for the first length [Figs.3 and 4, i.e. uniform thickness of at least one of the faces 30]; (claim 24) wherein the second portion defines a third plurality of detents arranged along at least a portion of the outer surface of the second portion, wherein the third plurality of detents generally align with the first plurality of detents [wherein at least a portion of the outer  of at least one of the faces 30 defines openings 18, defining third detents and which aligns with internal openings 18 of the face, defining the first detents].  
Claims 25, 27 and 32, Beverland discloses the limitations of claim 21, as above, and further, Beverland discloses (claim 25) wherein the guide leg is configured to couple to the second portion via a first projection that is received in the slot of the second portion [projection 32 and/or 150]; (claim 27) wherein the guide leg has second projection [the guide leg has projection 14 thereon] extendingRESPONSE TO RESTRICTION REQUIREMENTPage 5 substantially parallel with the first projection [Fig.1], and wherein the second projection and the first projection are spaced apart such that the first projection is received in the slot and the second projection engages an outer surface of the second portion [Fig.1, wherein projection 14 engages at least a portion of an outer surface of face 30, and projection 32 is received in the slot Fig.4]; (claim 32) wherein the ring portion and the second portion have a first side and a second side [wherein at least one of rings 6 and at least one of the faces 30, defining the ring portion and the second portion have at least two portions defining first and second sides], and wherein the first side has a substantially similar shape as the second side [portions of substantially similar shape] such that the positioning device is reversable and configured for use on either the head of the bone on a right side of a patient or a second head of a second bone on a left side of the patient [the positioning device of Beverland exhibits substantially identical structure to that claimed, and therefore inherently capable of being reversed to be used with left or right bone].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beverland et al. (US Pub. 2021/0259705 A1) in view of Beverland (US Pub. 2021/0236145 A1).
Claims 26, Beverland (‘705) discloses the limitations of claim 25, as above, and further, Beverland discloses wherein the first projection is cannulated defining one pin hole of the plurality of pin holes [wherein projection 150 has opening 118, defining a cannulation].  
Beverland (‘705) does not disclose wherein the guide leg defines a plurality of pin holes therein.
Beverland (‘145) teaches an analogous system [abstract, Figs. 1 – 2] comprising a guide leg [200] comprising a plurality of pin holes therein [210, ¶86].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Beverland (‘705) and (‘145), and construct the guide leg of Beverland (‘705) defining a plurality of pin holes in view of Beverland (‘145). One would have been motivated to do so in order to facilitate securing the guide leg to the bone at a desired position / orientation [Beverland (‘145), ¶86].
Claim(s) 28 – 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beverland et al. (US Pub. 2021/0259705 A1) in view of Dunn et al. (US Pat. 4959066).
Claims 28 – 31, Beverland discloses the limitations of claim 25 as above, and further, Beverland discloses (claim 28) wherein the guide leg further discloses a slot spaced from the resection slot [wherein the guide leg has slot 12 thereon spaced from resection slot 36], and further comprising a referencing tool configured to be received in the slot of the guide leg [reference tool 74 alone or in combination with 50], and wherein the guide leg and referencing tool are moveable relative to one another via the slot [¶91, wherein tool 74 having member 14 is slidable in the slot 12 relative to the guide leg]; (claim 29) wherein the referencing tool is configured to project relative to the guide leg to engage a saddle on a neck of the bone distal of the head [Fig.1, note the system of Beverland exhibits substantially identical structure to that claimed and therefore inherently capable of performing the claimed function, i.e. the referencing tool to engage a saddle on a neck of a bone]; (claim 30) wherein movement of the guide leg relative to the referencing tool via the slot adjusts a length of resection guided by the resection slot to the neck of the bone [Fig.2 and ¶91, wherein movement of the guide leg relative to the referencing tool is capable of repositioning the resection slot relative to the bone to thereby adjust a length of resection guided by the resection slot]; (claim 31) wherein the referencing tool and a body portion defining the slot each have indicia [wherein the referencing tool has mark 14 and the body portion defining the slot has marks 25], including indicia indicative of a distance between the saddle and a center line of the neck of the bone [¶91], and wherein the referencing tool is non-circular in cross-section at a portion that engages the saddle [Figs. 2 and 4] thereby allowing the referencing tool to be rotated to adjust the guide leg position relative to the neck of the bone [the system of Beverland exhibits substantially identical structure to that claimed and therefore inherently capable of performing the claimed function, i.e. allowing the referencing tool to be rotated relative to the neck of the bone].  
Beverland does not disclose wherein the slot is defined by the guide leg and the referencing tool projects therefrom.
Dunn teaches an analogous system [Abstract, Figs. 1 – 17] comprising a guide leg [60] having a body portion [50] defining a slot [53] for receiving reference tool [28 and 24].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Beverland and Dunn, and construct the body portion defining slot [12] of Beverland to be part of the guide leg instead of being part of the second portion in view of Dunn, which is shown by Dunn to perform equivalent function, which is to facilitate adjusting a securing a guide leg relative to a neck of a bone for accurate determination of the resection level [Dunn, Col.2/I.60-Col.3/I.9]. Moreover, constructing the body portion including slot 12 of Beverland to be part of the guide leg instead of being part of the second portion is treated as reversal of essential parts for performing the same function, and it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167, rendering it obvious to do such modification.
Claim(s) 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beverland et al. (US Pub. 2021/0259705 A1) in view of Kehres et al. (US Pub. 2016/0374697 A1).
Claims 14 – 16, Beverland discloses the limitations of claim 13, as above, and further discloses (as of claim 16) wherein a projection tool [at least a portion of 74 alone or in combination with 50] and the guide leg each have indicia corresponding to a plurality of standard setting [wherein the referencing tool has mark 14 and the body portion defining the slot has marks 25], including indicia indicative of a distance between the saddle and a center line of the neck of the bone [due to the substantial structural similarity between the disclosed and the claimed systems, the disclosed system is inherently capable of performing the claimed functions, i.e. indication a distance between saddle and center line of the neck, ¶91], and wherein the guide leg includes a referencing tool  [at least another portion of 74 alone or in combination with 50; according to alternative interpretation, at least a portion of 50; or accordingly to alternative interpretation, at least a portion of 35] that is non-circular in cross-section at a portion [Figs. 2 and 4] that engages the saddle point thereby allowing the referencing tool to be rotated to adjust the guide leg position relative to the neck of the bone [the system of Beverland exhibits substantially identical structure to that claimed and therefore inherently capable of performing the claimed function, i.e. allowing the referencing tool to be rotated relative to the neck of the bone].  
As of claims 14 – 16, Beverland does not disclose (claim 14) a computer including at least one processor and a memory device, the memory device including instructions that, when executed by the at least one processor, cause the computer to: access image data of a target location including the bone of a patient, the image data including at least one of a bone size, a bone orientation and a bone shape; display based upon the image data one or more patient-specific characteristics of bone; determine one or more of a size, a shape and an orientation for an osteotomy of the neck of the bone based at least in part upon the one or more patient-specific characteristics of the bone; and convert the one or more patient-specific characteristics of the bone of the patient to a setting to position the guide leg relative to the positioning device with reference to the saddle of the neck of the bone; (claim 15) instructions that cause the computer to construct a virtual model of the bone, wherein the virtual model displays a virtual positioning device and virtual guide leg that approximates the positioning device and the guide leg along with the one or more patient-specific characteristics of the bone of the patient; (claim 16) wherein the setting is one of a plurality of standard settings for the guide leg, and the setting is selected as a best match to the one or more patient-specific characteristics of the bone.
Kehres teaches an analogous system [abstract, Figs. 3 – 21] comprising a computer including at least one processor and a memory device [¶36 and ¶121 - ¶122, computers are understood to include processor and a computer readable medium], the memory device including instructions [¶121, encoded with instructions] that, when executed by the at least one processor, cause the computer to: access image data of a target location including the bone of a patient [¶36 - ¶237 obtain images of patient’s anatomy], the image data including at least one of a bone size, a bone orientation and a bone shape [¶36, patient’s 3D anatomic image which at least includes a shape]; display based upon the image data one or more patient-specific characteristics of bone [¶38 - ¶40, points, orientations, … etc.]; determine one or more of a size, a shape and an orientation for an osteotomy of the neck of the bone based at least in part upon the one or more patient-specific characteristics of the bone [¶38 - ¶40, pre-operative planning]; and convert the one or more patient-specific characteristics of the bone of the patient to a setting to position the guide leg relative to the positioning device with reference to the saddle of the neck of the bone [¶38 - ¶40, pre-operative planning]; (claim 15) instructions that cause the computer to construct a virtual model of the bone [¶36 - ¶38, modelling patient’s anatomy], wherein the virtual model displays a virtual positioning device [i.e. at least a portion by 502] and virtual guide leg [i.e. at least a portion by 524] that approximates the positioning device and the guide leg along with the one or more patient-specific characteristics of the bone of the patient [¶38 - ¶40, according to the pre-operative planning]; (claim 16) wherein the setting is one of a plurality of standard settings for the guide leg, and the setting is selected as a best match to the one or more patient-specific characteristics of the bone [¶38 - ¶40, according to the pre-operative planning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Beverland and Kehres, and implement the computer-assisted image method of Kehres in the system of Beverland in order to allow the surgeon generate a pre-operative plan for better accuracy and results in less procedure time [Kehres, ¶36 - ¶42]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775